THEATTORNEY                     GENERAL’
                                   QPTEXAS
                                  AUWTIN    m.ITrcxAe
PRICE   DANIEL
ATTORNEY
      GENERAL




                                         August   28, 1951


           Han, W. A. Hadden                  Opinion   No.   V-1262
           County Attorney
           Pecos County                       Re:   Maximum compensation     of
           Fort Stockton, Texas                     the County Judge of Pecos
                                                    County under the submitted
                                                    facts.

          Dear      Sir:

                      You have requested an opinion relative to the compen-
          sation of the County Judge of Pecosi~County.,.who     is also ex of-
          ficio county superintendent  of public instruction.    The county of-
          ficers of Pecos County are compensated      on a salary basis.

                     Pecos County has a population of 9,939 inhabitants
          and its county, officers   were compensated   on a salary basis in
          1948. Therefore,     the maximum compensation      allowed the county
          judge under Articles     3912e-12 and 39128, V.C.S., is $6750.00
          ($5400.00plus $1350.00, or 25% of $5400.00).

                     Under the provisions   of Article 3888, V.C.S., as amend-
          ed by Senate Bill 108, Acts 52nd Leg., 1951. ch. 200, p. 329, where
          the county judge acts as superintendent     of public instruction,  the
          county board of school trustees is authorized      to pay the county
          judge a maximum of $2600.00 per year.

                       You-desire   ‘to know ‘if the compensation   provided in
          Article   3888 is to be included in the salary set by the Commission-
          ers” Court under Articles       3912e-12 and 39128, or in addition to
          such salary.     In determining   the answer to this question, we deem
          it advisable   to review the’legislative    history of Article  3888.

                         Article 3888 was originally enacted in 1897.   It was cod-
           ified   in the 1911revision as Article 3886, and provided:

                          “In counties where a county judge acts as super-
                   intendent of ~public instruction, he, shall receive such
                   other salary as may be provided by the commissioners’
                   court, not to exceed the sum of six hundred dollars per
                   annum. ID
Hon. W. A. Hadden,   page 2      (V-1262)



           In construing this provision, it was held in Attor-
ney General’s   Opinion 2310 (1921), Report and Opinions of At-
torney General 1920-22, p. 497:

            “Article 3886 provides that in counties where
    a county judge acts as superintendent    of public in-
    struction. he shall receive such other salary as may
    be provided by the commissioners      court, not to ex-
    ceed the sum of $600 per annum.

            “Article 3893 provides that the commissioners
    court is debarred   from allowing compensation,for    ex-
    officio services  to county officials when the compensa-
    tion and excess fees which they are allowed to retain
    shall reach the maximum provided for in Chapter 4 of
    Title 58.

            “Article 2763 provides   that in each county in
    this State, having no school superintendent,      the county
    judge shall be ax-officio   county superintendent     of pub-
    lic instruction,  and shall perform    all the duties required
    of the county superintendent.

            “It is clear, therefore,    that the compensation
    provided for the county judge, when acting as county
    superintendent,      is ex-officio  compensation   within the
    meaning of Article 3893. Therefore,          the county judge
    is not entitled to such compensation        over and above
    his maximum compensation           and excess fees provided
    for in Articles     3881 et seq.   The county judge could not,
    under the Constitution, hold two offices (with certain
    exceptions,    not including county superintendent),      and
    hence his duties, when acting as county superintendent
    are simply additional duties as county judge, and the
    compensation      for such services    will be considered   in
    arriving   at his maximum by reason of Article         3893.”

            This compensation   of the county judge acting as county
superintendent   was increased  to $900 in 1920 (Acts 36th Leg.,
3rd C.S. 1920, ch. 57, p* 100). The statute was codified in the 1925
revision as Article 3888, which read:

           “In a county where the county judge acts as su-
    perintendent   of public instruction, he shall receive
    for such services    such salary not to exceed nine hun-
    dred dollars a year as the commissioners       court may
    provide.”
Hon. W. A. Hadden.     page   3    (V-1262)




            Article 3888 was again amended in 1935 by House
Bill 66. Acts 44th Leg., 2nd C.S. 1935, ch. 447, p. 1732, so as
to provide:

             “In a county where the County Judge acts as
     superintendent     of public instruction,    he shall re-
     ceive for such services       such salary not to exceed
     Nine Hundred Dollars        ($900) a year as the County
     Board of School Trustees        of the respective    counties
     may provide.      The amount shall be paid in the man-
     ner specified in Chapter 49, Acts of the Forty-first
     Legislature,    Fourth Called Session,
     115 * A cts of the Forty-second      Legislature,   Regular
     Session.”    (Emphasis   added.)

              Chapter 49, Acts 41st Leg., 4th C.S. 1930 (Art.        2700d-1.
V.C.S.),   referred  to in Article 3888, provides in part:

            “Section 1. That from and after August 31.
     1930, the salary and office expenses    of the county
     superintendent   of public instruction and such assis-
     tants as he ‘may have shall be paid out of the school
     funds of the common and independent school dis-
     tricts of the county.

            “Sec. 2. That the County Board of Trustees
     shall annually on or before the first (1st) day of
     August hereafter    order a scholastic   per capita
     assessment    against each school district within
     the County in sufficient amount to provide for the
     payment of the salary and office expenses of the
     County Superintendent    and any office assistants
     he may have, as is now provided by law. or may
     hereafter  be provided.   And the said assessment
     when legally made and certified     to the school dis-
     tricts of the County shall be paid by them for the
     purpose herein specified.“’

             Chapter 175, Acts 42nd Leg., R.S. 1931 (Art.        2827a,
V.C.S.),   referred to in Article 3888, provides in part:

              “Section 1. That, from and after August
      31. 1931, it shall be the duty of the County Board
      of Trustees    in each county in this State having
      an elective County Superintendent     of Public In-
      struction to notify the State Superintendent    and
      the State Board of Education. not later than Sep-
      tember 1, of each scholastic    year, of the amount
      of the State Available   School Fund that should be
Hon.    W. A. Hadden,     page 4      (V-1262)



       set, aside from the per capita apportionment        for
       said county for the ensuing scholastic      year for
       the maintenance    of the office of County Superin-
       tendent in accor.dance with Law; provided;‘that
       the amount to be set aside fr~om the per capita           .,
       apportionment   for said county shall include ~the”,.
       per .capita apportionment    for the districts   of the
       county~that are noti lawfully required,      or that
       may hereafter:, by General Law, be required,         to’
       contribute to said County .Administration”Ex-          ~.
       pense Fund.

              “Sec. 2. That the State Superintendent     of ‘,
       Public Instruction shall, on the order:of   the State
       Board of Education, remit to the County Depos-
       itory of each such county the amount of said
       Available  School Fund, to be deposited to the’ ‘#
       credit of the Administration  Fund of the County
       for the purpose set forth in Section 1 of this Act;,
       provided, that the payments to the~various     coun;
       ties may be made in two equal installments,      the
       first, on or before October ~1.and the second, on
       or before March 1, of each successive     school
       year. w

                In construing Article  3888, as amended in 1935, it
was    stated    in Attorney General’s  Opinion O-3026 (1941):

              U Nith reference   to Article 3888, supra, we
       direct your attention to the fact that this article
       has been long construed by this department,as
       being accountable    as part of the maximum the of-
       ficer could retain under the provisions      of Article
       3891, supra, and the county judge ,is not entitled       ,.
       to the compensation     provided by Article   3888 over
       and above his maximum compensation          arrived   at
       by reasons of said Article    3891.”

            Article 3888 has been subsequently   amended by Sen-
ate Bill 252, Acts 50th Leg., 1947, ch. 305, p. 519., and Senate
Bill 108, Acts 52nd Leg., R.S. 195,1,ch. 200. p. ,329. However,
these amendments     contain no provision which altars the hold-
ing in Attorney General’s    Opinions 2310 and o-3026.

             The,refore, in a Yee”‘co@y,     the’couiity judge can-
not ret.ain.compensation    provided in Articie ,3888. V;k.S..   in
addition to the maximum set by Articles       3883 and.3891. V.C.S.
It is our opinion that this construction   of Article   3888 is equally
Hon. W. A. Hadden,       page 5       (V-1262)




applicable   to “salary”    counties,     for the following   reasons:

             Section   3 of Article     3912e, V.C.S..   provides:

              “In all cases where the Commissioners’
      Court shall have determined       that county officers
      or precinct officers    in such county shall be com-
      pensated for their services      by the payment of an
      annual salary, neither the State of Texas nor any
      county shall be charged with or pay to any of the
      officers so compensated,      any fee or commission
      for the performance      of any or all of the duties of
      their offices but such officers     shall receive said
      salary in lieu of all other fees, commissions        or
      compensation     whrch they would otherwise be aui-
      orrzed to retam; provrded, however,        that the asses-
      sor and collector    of taxes shall continue to collect
      and retain for the benefit of the Officers’ Salary
      Fund or funds hereinafter      provided for all fees and
      commissions      which he is authorized    under law to
      collect; and it shall be his duty to account for and
      to pay all such monies received ‘by him into the
      fund created and provided for under the provisions
     ,of this Act; provided further, that the provisions         of
      this Section shall not affect the payment of costs
      in civil cases by the State but all such costs so
      paid shall be accounted for by the officers       collect-
      ing the same, as they are required       under the pro-
      visions of this Act to account for fees, commissions
      and costs collected from private parties.”         (Em-
      phasis added.)

            By virtue of the underlined provision   of Section 3 of
Article 3912e, the salary prescribed     by the commissioners’
court is “in lieu of all other . , . compensation  which they
[county officers   or precinct officers]  would otherwise be auth-
orized to retain.”

             The court, in Settegast v. Harris     County, 159 S.W.2d
543 (Tex. Civ. App. 1942,error      ref.), ‘had before if a similar
question to the one presented     in yours request,    Jn that case the
county treasurer    was seeking to retain compensation         received
under the provisionsofArticles      8148 and 8221, V.C.S., earned
as treasurer    of Drainage  Districts    and Navigation   Districts   in
addition to the salary set by the commissioners’         court under
Section 19 of Article 3912e. The court held that the county treas-
urer could not retain the compensation        received from the Drain-
age Districts   and Navigation Districts,     as the amount of salary
                                                                          -   .




Hon. W. A. Hadden,      page 6     (V-1262)




which could be.pid  the county treasurer  was limited to the max-
imum salary provided in Section 19 of Article ,3912e.

            Although different statutory provisions    were involved
in the Setteg.ast case. it is our opinion that the principle   of law
stated therein controls the question to be determined       here.   We.
therefore,  agree with your conclusion that the county judge can-
not retain the compensation     provided by Article  3888, V.C.S.. in
addition to the salary prescribed     by the commissioners’     court
pursuant to Articles   3912t-12 and 3912g, V.C.S.




               The compensation     provided in Articlt’388S,
       V.C~.S.. to a county judge acting ss ex officio c,oun-
       ty superintendent     cannot be retained by the county
       judge in addition to the salary set by the commis-
       sioners’ court pursuant to Articles     3912e-12 and
       3912g. V.C.S.    Art. 3912e, Sec. 3, V.C.S; Sette ast
       v. Harris   County, 159 S.W.Zd 543 (Tex. cl&c-
       1942, error, rtf.fi.Att’y   Gen. Ops. 2310 (1921), O-3026
       (1941).
                                                                      ,
                                              Yours   very   truly,

                                               PRICE DANIEL
APPROVED:                                     Attorney General

J. C. Davis, Jr.
County Affairs   Division
                                              Byi!i52veh
Everett Hutchinson                                   Assistant
Executive Assistant

Price Daniel
Attorney General


JR:b